            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 1 of 31

                                                                            U.. :.1.
                                                                         (: iS

                          UNITED STATES DISTRICT COURT
                                    FOR THE                             2021 FEB f 2 rM 3: 03
                              DISTRICT OF VERMONT


JAY R. MCLAUGHLIN,                               )
                                                 )
                     Plaintiff,                  )
                                                 )
                     v.                          )      Case No. 2:19-cv-00112
                                                 )
LANGROCK SPERRY & WOOL, LLP,                     )
                                                 )
                     Defendant.                  )

                         OPINION AND ORDER
     GRANTING IN PART, DENYING IN PART, AND DEFERRING RULING IN
       PART ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                        (Doc. 83)
       Plaintiff Jay R. McLaughlin ("Plaintiff') brings this action against Defendant
Langrock Sperry & Wool, LLP ("Defendant") alleging breach of fiduciary duty (Count
I), breach of contract (Count 11), negligent misrepresentation (Count III), and promissory
estoppel (Count IV) arising out an agreement titled "Escrow Agreement."
       Pending before the court is Defendant's motion for summary judgment filed on
June 17, 2020. (Doc. 83.) On July 17, 2020, Plaintiff opposed the motion. Defendant filed
a reply on August 7, 2020, at which time the court took the matter under advisement.
       Plaintiff is represented by Gregory A. Weimer, Esq. and Lee H. Bals, Esq.
Defendant is represented by Christopher D. Ekman, Esq. and James M. Cooley, Esq.
I.      The Undisputed Facts.
       A.      The Parties.
       Plaintiff is a logger and land developer who resides in Medway, Maine. He does
business as McLaughlin Logging and owns McLaughlin Timber Trucking, Ward Cedar
Log Homes, and Northeastern Log Homes.
       Landel Land Clearing, LLC ("Landel") is a land clearing company based in
Vermont. Mark Delancey ("Mr. Delancey") was its owner and managing member during
               Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 2 of 31




the relevant time period. In the early summer of 2013, Landel had the opportunity to
provide work on one or more natural gas pipeline projects owned by Access Midstream
Partners (the "Access projects") at worksites in Pennsylvania.
          Defendant is a Vermont law firm with offices in Middlebury and Burlington. At
all relevant times, Defendant employed James Swift, Esq. ("Attorney Swift") who was
retained by Mr. Delancey to negotiate a loan agreement, promissory note, and escrow
agreement for Plaintiffs financing of a portion ofLandel's work on the Access projects.
          B.      Contractual Negotiations.
          In June and July 2013, Plaintiff and Landel negotiated a loan whereby Plaintiff
provided Landel a loan to fund a portion ofLandel's work on the Access projects in
exchange for direct payment of the proceeds from the "first Purchase Order." (Doc. 83-13
at 29.) Landel hired Attorney Swift to assist with drafting documents related to this
arrangement. Plaintiff hired Attorney Sean Joyce, Esq. ("Attorney Joyce"), a Maine
attorney, to represent his interests.
          In the course of the parties' negotiations, Attorney Joyce expressed concerns
regarding security for Plaintiffs loan to Landel and originally counseled Plaintiff against
providing the requested loan given the financial risk and lack of security in the event of
Landel' s default. Plaintiff nevertheless decided that he wanted to loan Landel money
because he hoped to make a significant profit.
          On July 3, 2013, Attorney Swift drafted a Promissory Note, a Lending Agreement,
and an Escrow Agreement, which Mr. Delancey signed, as well as an Access Vendor
Contract Information form and sent them to Plaintiff and Attorney Joyce for their review.
On July 5, 2013, Attorney Joyce replied by email "stating his objections to the documents
as drafted." (Doc. 83-1 at 3.) 1
          On July 8, 2013, Landel and/or its agent completed the Vendor Contact
Information form identifying Defendant as the payee for Landel's invoices. On that same
date, the Vendor Contact Information form was attached to Landel's profile in the Access


1
    The parties' filings do not specify these objections.

                                                    2
           Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 3 of 31




Midstream Partners' computer database. Also on that same date, Attorney Swift sent a
revised version of the Lending Agreement and Promissory Note to Attorney Joyce for his
review. On July 9, 2013, Attorney Joyce proposed changes to the Lending Agreement
and Promissory Note. Attorney Swift made changes to the documents based on Attorney
Joyce's comments, and sent copies of the revised Lending Agreement, Promissory Note,
and Escrow Agreement, signed by Mr. Delancey, to Attorney Joyce. The Lending
Agreement was changed at Attorney Joyce's request to include a factoring provision that
states as follows:
       Lender's written consent must be obtained before Borrower enters into any
       "factoring" or other financing. In the event Borrower enters into any
       "factoring" or other financing agreement, Borrower shall be obligated to
       pay Lender an additional fee of Ten Percent (10%) of all amounts financed
       through "factoring" or other financing agreements[.]
(Doc. 83-13 at 27-28.)
       Plaintiff contends that he entered into a contract with Defendant through the
Escrow Agreement and that he signed the Escrow Agreement2 and Lending Agreement.
The Escrow Agreement provides as follows:
                                       ESCROW AGREEMENT
              THIS AGREEMENT, entered into and effective on this 3rd day of
       July, 2013, by and between Landel Land Clearing, LLC, of Weybridge,
       Vermont, hereinafter referred to as the "Borrower," and Jay McLaughlin, of
       Medway, Maine, hereinafter referred to as the "Lender," and Langrock
       Sperry & Wool LLP, whose office is located in Middlebury, Vermont,
       hereinafter referred to as the "Escrow Agent;"
                                         WITNESSETH:
               WHEREAS, Borrower and Lender have entered into a Lending
       Agreement and Promissory Note providing for a loan of $400,000.00 and
       other terms and conditions;
             WHEREAS, the repayment to Lender of all sums due under the
       Lending Agreement and Promissory Note are to be paid upon receipt by


2
  At his deposition, Attorney Swift testified that he believed the Escrow Agreement was not
legally effective because he believed Plaintiff never signed it. It is now undisputed that Plaintiff
signed the Escrow Agreement.

                                                  3
           Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 4 of 31




       Borrower of payment of its first Purchase Order on the Access Midstream
       Pipeline Project;
               WHEREAS, the parties agree that the proceeds of the payment of
       the first Purchase Order are to be held in an escrow account by the Escrow
       Agent and Escrow Agent is to make payments to Lender of all sums owed
       under the Lending Agreement and Promissory Note, before payment to
       Borrower.
             NOW THEREFORE, in consideration of the above and for other
       good and valuable consideration, the parties hereto agree as follows:
               1.    Borrower shall direct payment of the first Purchase Order on
       the Access Midstream Pipeline Project to the Escrow Agent to be held and
       distributed according to the terms of this Agreement, the Lending
       Agreement and the Promissory Note.
             2.    Escrow Agent shall pay to Lender the amount owed on the
       Promissory Note. Escrow Agent shall also pay Lender all other amounts
       owed Lender which have been agreed to by the parties.
              3.      The escrow money shall be held in a separate interest bearing
       bank account established by the Escrow Agent. Any interest in said account
       shall accrue to the Borrower.
             4.      In the event of a dispute over payment from the escrow
       account, the parties agree that the Arbitration clause in the Lending
       Agreement shall apply to any such dispute.
               5.     The Escrow Agent shall not be liable to any party except for
       bad faith or gross neglect. In the event a claim other than bad faith or
       neglect is asserted against the Escrow Agent, the other parties shall jointly
       and severally indemnify and hold the Escrow Agent harmless from all loss
       or expense of any nature, including attorneys' fees, arising out or holding
       and disbursing of the escrow account. In the event of a dispute unresolved
       by arbitration, Escrow Agent may pay the balance of the escrow account
       into a Court of competent jurisdiction for the purpose of determining the
       rights of the parties to the escrow account. All costs and expenses of such
       action, including attorney's fees incurred by Escrow Agent, shall be borne
       jointly and severally by the other parties irrespective of the amount of the
       escrow account or its remaining balance.
Id. at 29-30 (emphasis omitted). 3

3
 At this time, neither side has sought to compel arbitration and the court will not do so sua
sponte. See TicketNetwork, Inc. v. Darbouze, 133 F. Supp. 3d 442,446 n.5 (D. Conn. 2015)
(holding "neither side has sought to compel arbitration and dismiss the breach of contract aspect
                                                4
             Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 5 of 31




        C.      Plaintiff's Loans to Landel and Landel's Factoring Agreements.
       Plaintiff contends that he made additional loans to Landel between August 9 and
August 20, 2013 and that on July 16, July 18, July 19, and August 21, 2013 he purchased
equipment for the Access projects. He further contends that he and his work crew
travelled to Pennsylvania on or about July 22, 2013 and provided Landel with labor
between the end of July and mid-September 2013. Plaintiff asserts that he entered into a
written agreement with Landel regarding the provision of labor, equipment, and funding
of expenses and Landel's payment obligations related thereto (the "July 30th
Agreement"). Attorney Joyce was not involved in negotiations regarding additional loans,
equipment, labor, and expenses and was not aware of the July 30th Agreement until
months after that agreement was signed. Attorney Swift was also not involved in the
negotiations and was not aware of the July 30th Agreement until sometime in 2014.
       The Escrow Agreement was not amended to specifically incorporate the July 30th
Agreement. Plaintiff acknowledges that neither he nor Landel specifically requested that
Attorney Swift act as an escrow agent for sums related to equipment, labor, or additional
loans or in conjunction with the July 30th Agreement.
       On August 20, 2013, Attorney Joyce sent an email to Attorney Swift advising him
of Plaintiffs intent to decline the opportunity to provide further funding to Landel. The
subject of the email stated it "provided a Notice oflntent to Decline the opportunity to
fund payroll obligations ofLandel and/or Dell Enterprises." Id. This was the first time
Attorney Swift received information about the Access projects since July 9, 2013.
       On or before September 18, 2013, Landel began securing funding for its expenses
on the Access projects from Capstone Business Funding, LLC ("Capstone"), an account
receivable factor and purchase order financier who provided consideration for the
purchase of accounts receivable in the form of a cash advance, by factoring invoices on


of the case. Accordingly, the Court will not do so sua sponte."); PRL USA Holdings, Inc. v. US.
Polo Ass 'n, Inc., 2015 WL 1442487, at *3 n.2 (S.D.N.Y. Mar. 27, 2015) (same); see also CPL,
Inc. v. Fragchem Corp., 512 F.3d 389,392 (7th Cir. 2008) (holding '"[d]ismissal on the court's
own initiative is particularly ill-conceived as an effort to enforce a contractual arbitration clause'
because, like many other contractual rights, it may be waived.") (alteration is original).
                                                  5
          Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 6 of 31




the Access projects (the "Capstone factoring agreements"). Attorney Swift was not
involved with Landel's efforts to secure factor funding on the Access projects. At
Landel's and Capstone's request, Access listed Capstone as the payee on Landel's
invoices in Access's accounts payable system.
       On September 18, 2013, Capstone filed a UCC Financing Statement with the
Vermont Secretary of State listing Lande! Land Clearing, LLC as the debtor. Under the
Capstone factoring agreements:
       Capstone "purchased" an account receivable from Lande! in exchange for
       advancing 70% of the invoice value to Lande! and agreeing to pay a portion
       of the remaining 30% (depending on the timeliness of payment of the
       invoice by Access) to Lande! as a "rebate." Upon payment by Access,
       Capstone paid itself a fee (3 % of the invoice if timely paid) and then paid
       the rest over to Lande!.
(Doc. 83 at 4-5) (citation omitted).
       Lande! generated and Access paid invoices totaling $757,208.73 related to
Landel's work on the Access projects. Capstone received a total of $42,996.71 in fees
from the Access payments based on its factoring agreements. Lande! received
$710,733.70 for its work on all of the Access projects after Capstone paid itself fees from
the Access payments.
       Lande! generated invoices totaling $26,100 for its work on the first chronological
Purchase Order issued by Access for which Capstone received a total fee of $1,044.
Landel's net payment for the first Access Purchase Order was therefore $25,056.
       On or about September 6, 2013, Plaintiff learned that Lande! did not intend to
make a full payment and did not intend to comply with the Escrow Agreement. Plaintiff
asserts that he wrote a note regarding a conversation he had with Mr. Delancey in which
Mr. Delancey said he would not pay the entire portion of one outstanding invoice because
he "needed money for the next project." Id. at 13 (internal quotation marks omitted).
Despite his understanding that Landel did not intend to make a full payment or comply
with the Escrow Agreement, Plaintiff acknowledges he told Attorney Joyce to "hold off
on" initiating legal action against Landel. Jd. at 14 (internal quotation marks omitted).


                                              6
           Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 7 of 31




       Attorney Joyce took no steps to secure Access's agreement to the payment
arrangement set forth in the Escrow Agreement and did not contact Access during the
pendency ofLandel's invoices to check on the status of payment of those invoices.
      Access paid amounts due to Lande! to Capstone and did not pay any amounts to
Defendant as an escrow agent. Attorney Swift ultimately terminated his relationship with
Lande! for non-payment of his invoices.
      D.      Plaintiff and Defendant's Interactions Post-Execution of the Escrow
              Agreement.
      Lande! repeatedly assured Attorney Swift and Plaintiff that Lande! had not been
paid by Access and that payment was forthcoming. Attorney Swift was aware in
September 2013 that Lande I had factored the Access payments to Capstone. On
September 24, 2013, Attorney Joyce sent an email to Attorney Swift in which he wrote:
      We would like to schedule a call with the principals and counsel to discuss
      the status of various projects, how [Mr. Delancey] intends to compensate
      [Plaintiff] for use of this machinery, whether [Mr. Delancey] intends to
      comply with the written agreement currently in place between the parties,
      and the timing for monies to be dispersed to [Plaintiff].
Id. at 17 (internal quotation marks omitted). Attorney Swift responded on September 25,
2013 and wrote: "Sean, I forwarded this to [Mr. Delancey] and will talk with him." Id.
(internal quotation marks omitted). On November 19, 2013, Attorney Joyce emailed
Attorney Swift the following:
      I have phoned you a few times over the past two weeks to discuss the status
      of payment to my client, [Plaintiff], on this contract with Lande! and [Mr.
      Delancey].
      In July, the following monies were transferred to [Mr. Delancey] under the
      Lande! financing arrangements.
       7/8/13       37,000.00
       7/10/13      63,000.00
       7/16/13      100,000.00
       7/18/13      143,000.00
      In addition, there were additional outlays of monies to [Mr. Delancey], plus
      labor, equipment, and related expenses incurred by my client to work at
      sites in PA. We are preparing a reconciliation on those costs, and will
      provide them shortly.

                                            7
           Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 8 of 31




         Where do we stand on [Mr. Delancey] getting funds from Phase 1 of
         the pipeline project?
Id. (emphasis in original). Attorney Swift responded the same day in an email: "Sean: I
just emailed [Mr. Delancey] and asked him to put together a spreadsheet on the monies
due for Phase 1. I will follow up with him with a phone call." Id. at 18 (internal quotation
marks omitted).
         On December 5, 2013, Attorney Swift sent an email to Attorney Joyce in which he
wrote:
         I talked to [Mr. Delancey] today and he said Access is running behind in
         running the checks. Attached is an email he got from them. He is obviously
         pushing for payment. [Mr. Delancey] and [Plaintiff] have met a couple of
         times and [Mr. Delancey] hopes to have the spreadsheet of what is owed
         complete in the next couple of days so he and [Plaintiff] can hash out what
         is owed and more importantly a payment schedule.
Id. (internal quotation marks omitted). On December 23, 2017, Attorney Joyce sent an
email to Attorney Swift in which he stated:
         Your client's delay in providing us with accounting for the monies he's
         spent on Phase 1 and the use of labor and equipment on other projects
         provided by McLaughlin Logging is suggesting to our side that this matter
         may need to go to mediation promptly.
         My client intends to take all legal steps necessary to ensure recovery of his
         funding and his labor and equipment expenses, including placing liens on
         property where work was performed in PA.
         Unless a full and satisfactory accounting is received by December 31,
         2013, and all monies due and owing from receivables are made
         available, we will trigger the mandatory mediation clause in the governing
         contract.
         We have been patient with your client, but our patience is near its endpoint.
Id. at 18-19 ( emphasis in original). On December 31, 2013, Attorney Swift emailed
Attorney Joyce stating:
         Here is the latest update that I have concerning the delay in payment of the
         Landel invoices. This has been very frustrating for [Mr. Delancey] and I
         believe he has suspended doing further contracts until Access gets Landel' s
         invoices paid. [Mr. Delancey] is pushing as hard as possible to get paid so



                                               8
          Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 9 of 31




       he can honor his commitments. I will ask [Mr. Delancey] for an update and
       get back to you on Thursday or Friday.
(Doc. 84-1 at 19) (internal quotation marks omitted). On January 3, 2014, Attorney Swift
emailed Attorney Joyce: "I am not in my office today but wanted to let you know that
[Mr. Delancey] sent me a list of the monies from [Plaintiff]. I need to go over it with him
early next week and then forward it to you. Access has still not paid." Id. (internal
quotation marks omitted).
       During his deposition, Attorney Swift testified that "the file that pertains to this
particular matter is missing[,]" and that emails from 2013 regarding the Landel
representations cannot be recovered. (Doc. 89 at 3) (internal quotation marks omitted).
Defendant subsequently stated that it "conducted a diligent search of its hard files and
electronic files and identified and produced documents related to Attorney Swift's
representation of Landel in its dealings with [Plaintiff], including electronic copies of
emails and invoices to Landel." Id. Defendant further represents that it secured
documents from Landel and produced them in response to Plaintiffs discovery requests,
including correspondence between Attorney Swift and Mr. Delancey from June 2013
which was included in Defendant's supplemental response to Plaintiffs original request
for production of documents.
       Attorney Joyce testified that if he learned of Landel' s factoring in September of
2013, there were steps he could have taken to protect Plaintiffs interests: obtaining
documents related to the Capstone factoring agreements in order to understand the
payment relationship between Landel and Capstone; trying to speak with Access as well
as Attorney Swift and Mr. Delancey; and "get[ting] the lay of the land and then figure out
who [he was] going to sue." (Doc. 89 at 4) (internal quotation marks omitted).
       On May 18, 2018, Plaintiff filed a lawsuit against Attorney Joyce alleging, in part,
that he was negligent in failing to ensure amounts owed to Landel were paid into the
escrow account and in failing to secure Plaintiffs interests in the stream of payments
contemplated under the Escrow Agreement. Plaintiff and Attorney Joyce entered into a
settlement regarding Plaintiffs claims.

                                              9
         Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 10 of 31




II.    The Disputed Facts.
       After Attorney Joyce expressed his concerns about security for the loan, Plaintiff
contends that in a conversation on July 3, 2013 between Attorney Swift, Attorney Joyce,
Plaintiff, and Mr. Delancey, that either Attorney Swift or Mr. Delancey raised the
possibility of "having an agreement where monies flowed through" Defendant, (Doc. 84-
1 at 3) which Defendant represented "would provide security for repayment of the
monies loaned[.]" (Doc. 84 at 15.) Attorney Joyce testified in deposition that during the
alleged phone call, "in response to some of the concerns [he] had on security, Attorney
Swift or [Mr. Delancey] ... indicated we'd be willing to do an escrow agreement using
Attorney Swift's firm to handle the -- the monies." (Doc. 84-6 at 3.) Attorney Swift
similarly testified in deposition that he intended for "the escrow agreement serve as some
form of security[.]" (Doc. 84-5 at 11.)
       Defendant concedes that although Attorney Swift raised the possibility of an
escrow agreement serving as a source of security, he never discussed the possibility of
money passing through Defendant. Defendant further contends that Plaintiff has not
established that the discussion in question took place during a phone call on July 3, 2013
rather than during a July 2, 2013 call in which they discussed the Escrow Agreement.
       Plaintiff asserts that he advanced $400,000.00 to Landel pursuant to the Lending
Agreement and Promissory Note between July 8 and July 31, 2013 and that "[a]t some
point in time, [A]ttorney Swift became aware that [Plaintiff] put more than $400,000[.00]
into Mark Delancey's account." (Doc. 84-1 at 6, ,i 17.) Defendant, in contrast, claims that
while Attorney Swift was aware at some point that more than $400,000 had been placed
in Mr. Delancey's account, he was unaware of the amount and timing of Plaintiffs loans
to Landel.
       Defendant asserts that the Escrow Agreement does not include sums related to
equipment, labor, or additional loans subject to the July 30th Agreement and was never
amended to reflect those transactions. Plaintiff agrees that the Escrow Agreement was
never amended but contends that it nevertheless includes sums due pursuant to the July
30th Agreement as well as other agreements between him and Landel because it states

                                            10
          Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 11 of 31




"Escrow Agent shall pay to Lender the amount owed on the Promissory Note. Escrow
Agent shall also pay Lender all other amounts owed Lender which have been agreed
to the parties." (Doc. 83-13 at 29) (emphasis supplied).
       Defendant contends that Attorney Swift was unaware that Landel had factored
invoices for the first Purchase Order from which Plaintiff was to be paid. Plaintiff
disputes this assertion and highlights a September 19, 2013 billing entry that refers to
Capstone's UCC filing in which Attorney Swift wrote "Telephone conference to [Mr.]
Delancey re factor's UCC filing; email re UCC liens." (Doc. 84-1 at 10) (internal
quotation marks omitted). Defendant denies this is a reference to the Capstone factoring
agreements and cites Attorney Swift's deposition wherein he testified that he assumes he
made the billing entry in question because "[Mr. Delancey] had a question about UCC
financing statements." (Doc. 89-3 at 4.)
       The chronological first Purchase Order was in the amount of $26,100. Plaintiff
asserts this is not the first Purchase Order referenced in the Escrow Agreement, which he
claims referred to work that he performed on the Sayre Hill portion of the project.
Defendant disputes Plaintiffs interpretation of the "first Purchase Order" as set forth in
the Escrow Agreement.
       Defendant asserts that Landel represented to Attorney Swift that it had not been
paid by Access and payment was forthcoming and argues that Plaintiff was aware that
Landel would not pay him in September 2013. In support, Defendant points to a notation
in Plaintiffs journal dated September 6, 2019, in which he wrote "[kn]ocked on [Mr.
Delancey's] door ... [t]alked for [two hours] .... [Mr. Delancey] said he was not
[p ]aying all of the [b ]ill because be needed money for next project[.] This is [opposite] of
contract[.]" (Doc. 83-13 at 45.) Defendant asserts this notation establishes that Plaintiff
learned in September 2013 that Landel would not pay him the full amount due under the
Lending Agreement and Promissory Note and that Landel did not intend to comply with
the Escrow Agreement.
       Plaintiff counters that the notes and conversation related to Landel's intent not to
pay the entirety of one outstanding bill, rather than the balance of the loan, and that he

                                              11
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 12 of 31




remained unaware of Landel' s intent not to pay any of the amounts due and also
remained unaware of the Capstone factoring agreements.
III.   Conclusions of Law & Analysis.
       A.      Standard of Review.
       A party is entitled to summary judgment if it can "show[] that there is no genuine
dispute as to any material fact" and that it "is entitled to judgment as a matter of law."
Fed. R. Civ. P. 56(a). A "genuine" dispute exists "if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty
Lobby, Inc., 477 U.S. 242,248 (1986). "Only disputes over facts that might affect the
outcome of the suit under the governing law" are material to the court's determination.
Id.
       At the summary judgment stage, the nonmoving party is entitled to "the benefit of
all permissible inferences and all credibility assessments[.]" SEC v. Sourlis, 851 F .3d
139, 144 (2d Cir. 2016). The moving party "always bears the initial responsibility of
informing the district court of the basis for its motion, and identifying" the evidence
"which it believes demonstrate[s] the absence of a genuine issue of material fact."
Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). If the moving party meets that
burden, its opponent must show that there is "sufficient evidence favoring the nonmoving
party for a jury to return a verdict" in its favor. Anderson, 477 U.S. at 249.
       In opposing summary judgment, a party may not "rest upon the mere allegations
or denials of the adverse party's pleading," Parks Real Est. Purchasing Grp. v. St. Paul
Fire & Marine Ins. Co., 472 F.3d 33, 41 (2d Cir. 2006) (internal quotation marks
omitted), nor "simply ... assert[] a 'metaphysical doubt as to the material facts."'
Woodman v. WWOR-TV, Inc., 411 F.3d 69, 75 (2d Cir. 2005) (quoting Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).
       In adjudicating a motion for summary judgment, the district court's role "is not to
resolve disputed questions of fact" but to "determine whether, as to any material issue, a
genuine factual dispute exists." Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d Cir.
2010). "Credibility determinations, the weighing of the evidence, and the drawing of

                                              12
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 13 of 31




legitimate inferences from the facts are jury functions, not those of a judge." Proctor v.
LeClaire, 846 F.3d 597, 608 (2d Cir. 2017) (internal quotation marks omitted).
       In this case, although certain material facts are disputed, they do not preclude
summary judgment if the party that has the burden of proof at trial has not proffered
admissible evidence in support of each essential element of its claims. See Catrett, 4 77
U.S. at 322 (holding summary judgment is mandated against a party "who fails to make a
showing sufficient to establish the existence of an element essential to that party's
case[]")~ see also El-Nahal v. Yassky, 835 F.3d 248,252 (2d Cir. 2016) (holding that "a
complete failure of proof concerning an essential element of the nonmoving party's case
necessarily renders all other facts immaterial.") (internal quotation marks omitted).
       B.      Applicable Substantive Law.
       "Under the Erie doctrine, federal courts sitting in diversity apply state substantive
law and federal procedural law." Gasperini v. Ctr.for Humanities, Inc., 518 U.S. 415,
427 (1996). To determine which state substantive law applies "a federal court exercising
diversity jurisdiction must apply the choice-of-law rules of the state in which that court
sits to determine the rules of decision that would apply if the suit were brought in state
court." Liberty Synergistics Inc. v. Microjlo Ltd., 718 F.3d 138, 151 (2d Cir. 2013).
Because this case was brought in the District of Vermont, Vermont's choice of law
jurisprudence applies.
       The Escrow Agreement does not contain a choice of law provision. Under
Vermont law, "[w]hen contractual parties have not specified clearly the state law to be
applied to a given case," a court should apply the "test laid out in Restatement (Second)
Conflict of Laws § 188 to determine which state has the most significant relationship to
the transaction and the parties." Evergreen Bank, NA. v. Sullivan, 980 F. Supp. 747, 750
(D. Vt. 1997). These factors include: '"(a) the place of contracting, (b) the place of
negotiation of the contract, (c) the place of performance, (d) the location of the subject
matter ofthe contract, and (e) the domicil[e], residence, nationality, place of
incorporation and place of business of the parties.'" Pioneer Credit Corp. v. Carden, 245
A.2d 891, 894 (Vt. 1968) (quoting Restatement (First) Conflict of Laws§ 188).

                                              13
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 14 of 31




       Although the Escrow Agreement was executed in several states and involves
parties and entities domiciled, incorporated, or doing business in several states, other
factors point to Vermont as the jurisdiction with the most significant relationship to the
transaction and the parties. Attorney Swift was the primary drafter of the Escrow
Agreement and was employed by Defendant in Vermont. The Escrow Agreement and
associated agreements were negotiated at least in part in Vermont. Performance of
Defendant's obligations and some of Plaintiffs obligations were contemplated to take
place in Vermont. Plaintiff claims the breach of the Escrow Agreement took place in
Vermont. Against this backdrop, there is no other jurisdiction with a more substantial
connection to the Escrow Agreement than Vermont. As a result, Vermont law governs its
interpretation.
       C.      Whether Defendant is Entitled to Summary Judgment Because No
               Escrow Was Created, Because Defendant Had No Duty to Ensure that
               Funds Were Delivered, and Because the Escrow Agreement Does Not
               Contain the Duties on which Plaintiff Bases His Claims.
       Attorney Swift responded to Attorney Joyce's concerns regarding security for
Plaintiffs loan to Landel by introducing the concept of an escrow agreement. He then
assumed a leading role in drafting not only the Escrow Agreement, but a Lending
Agreement which prohibited his client, Landel, from entering into a factoring agreement
without Plaintiffs written consent. Thereafter, neither Defendant nor Landel performed
under the Escrow Agreement and Landel entered into the Capstone factoring agreements
which diverted payments from Plaintiff. At some point, Attorney Swift became aware
that Landel had placed monies owed to Plaintiff into Mr. Delancey's account. These facts
are undisputed.
       The parties chose to title their agreement "Escrow Agreement" and to identify
Defendant as the "Escrow Agent" who would receive funds from Landel and disburse
funds to Plaintiff from an "escrow account." Interpreted in accordance with their plain
and ordinary meaning, these terms reflect the parties' intent to enter into an escrow
agreement with Defendant serving as an escrow agent. See Suchoski v. Redhsaw, 660
A.2d 290, 292 (Vt. 1995) ("We interpret the contract according to its terms and the

                                             14
          Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 15 of 31




parties' intent as expressed in the contract language."). Because Attorney Swift is both a
Vermont attorney and the drafter of the Escrow Agreement, he may be charged with
knowledge that, as an escrow agent, Defendant would have fiduciary duties to Plaintiff
under Vermont law. See Powell v. HE.F. P'ship, 793 F. Supp. 91, 93 (D. Vt. 1992)
(ruling that defendant "owed a fiduciary duty to plaintiffs because[] ... it acted as
plaintiffs' agent by holding the purchase money in an escrow account pending
closing .... Regardless of the agreement's express terms, ... an escrow agent's duty to
its principal includes the obligation to disclose information about a known fraud being
committed on the principal."). Because the parties agree that an escrow agreement was
not created, the court is left with their competing interpretations as to what, if anything,
of their agreement remains.
       "Ambiguity will be found where a writing in and of itself supports a different
interpretation from that which appears when it is read in light of the surrounding
circumstances, and both interpretations are reasonable." New England P'ship, Inc. v.
Rutland City Sch. Dist., 786 A.2d 408,414 (Vt. 2001) (internal quotation marks omitted).
Plaintiff contends that the Escrow Agreement is an enforceable contract that is
ambiguous regarding: (I) whether Defendant was obligated to pay Plaintiff even if no
money was paid into the escrow account; (2) whether Plaintiff and Landel's July 30th
Agreement and other agreements are included in the Escrow Agreement; and (3) whether
the term "first Purchase Order" refers to the chronological first purchase order or refers to
Plaintiff's work on the Sayre Hill portion of the project.
       Plaintiff further points out that he performed his obligations under the Escrow
Agreement and had a reasonable expectation that Landel and Defendant would perform
theirs as well. Had they done so, he asserts he would have received payment in full on the
Promissory Note as well as payments on the July 30th Agreement and other agreements.
Because the Escrow Agreement contemplated that Defendant would serve in a fiduciary
capacity, he contends it is consistent with the parties' expectations that Defendant be held
to a fiduciary duty to disclose anything that would impair Plaintiff's interests.


                                              15
           Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 16 of 31




       Defendant counters that the Escrow Agreement contains none of the obligations
Plaintiff relies on, that "silence is not ambiguity[,]" and "[t]he fact that the Escrow
Agreement could have involved additional unspecified terms does not make the existing
terms ambiguous." (Doc. 88 at 9.) While Defendant takes pains to disclaim the Escrow
Agreement's status as an escrow agreement, it gives short shrift to what remains. If
Defendant had no duties to Plaintiff unless Landel paid money into escrow, the Escrow
Agreement arguably served no purpose. It certainly offered Plaintiff no greater security
than the unsecured Promissory Note. See Southwick v. City ofRutland, 2011 VT 53, ,r 4,
190 Vt. 106, 109, 35 A.3d 113, 115 ("We assume that parties included contract
provisions for a reason, and we will not embrace a construction of a contract that would
render a provision meaningless.") (internal quotation marks omitted). The Escrow
Agreement, itself, does not excuse Defendant's performance if Landel failed to place
money in the escrow account. Instead, it is silent on that issue. See id. at ,r,r 7-8, 190 Vt.
at 110-11, 35 A.3d at 116 (ruling that a party "cannot escape the plain language of its
agreement" and if the court "were to read the contract as [the party] urges," it would
render a "detailed clause in the contract ... a nullity."). On the other hand, Defendant
could not be expected to act as an Escrow Agent if no funds were placed in the escrow
account.
       "The question of whether a contract term is ambiguous is a matter oflaw for the
court to decide." Jsbrandtsen v. N Branch Corp., 556 A.2d 81, 83 (Vt. 1988).
"Ambiguity exists where the disputed language will allow more than one reasonable
interpretation." Mueller v. Mueller, 2012 VT 59, ,r 22, 192 Vt. 85, 94, 54 A.3d 168, 174
(quoting O'Connell-Starkey v. Starkey, 2007 VT 128, ,r 8, 183 Vt. 10, 14,944 A.2d 897,
901) (internal quotation marks omitted). If the contract language is ambiguous, "its
interpretation is a question of fact to be determined on all the evidence, including
extrinsic evidence, to determine the intent of the contracting parties." Mueller, 2012 VT
59, at ,r 20, 192 Vt. at 93, 54 A.3d at 174.
       In determining what one party intended and the other ought to have
       understood, regard must be had to the situation and purpose of the parties,

                                               16
          Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 17 of 31




        the subject matter and course of negotiations.
        The question whether there was a contract between the parties does not
        depend alone upon the specified facts found but also upon the reasonable
        inferences to be drawn from them.
Bixler v. Bullard, 769 A.2d 690, 694 (Vt. 2001) (internal quotation marks omitted).
        "The specific facts as well as any inferences to be drawn from the circumstances
surrounding each individual case may be shown by oral testimony or by correspondence
or other preliminary or partially complete writings." Id. (quoting Winston v. Media/are
Ent. Corp., 777 F2d 78, 81 (2d Cir. 1985) (quoting Restatement (Second) of Contracts
§ 27 cmt. c (1981)).
        Even if the parties agree that the intended purpose of the Escrow Agreement was
not served, they differ markedly as to what should happen as a result. The Escrow
Agreement provides scant guidance as to the intended outcome.
        For example, pursuant to the Escrow Agreement, "proceeds of the payment of the
first Purchase Order are to be held in an escrow account by the Escrow Agent and Escrow
Agent is to make payments to Lender of all sums owed under the Lending Agreement
and Promissory Note, before payment to Borrower." (Doc. 83-12 at 5.) The Escrow
Agreement, however, does not specify any recourse or consequences if payments are not
made.
        In a separate provision, the Escrow Agreement states that the "Escrow Agent shall
pay to Lender the amount owed on the Promissory Note. Escrow Agent shall also pay
Lender all other amounts owed Lender which have been agreed to by the parties." Id.
This obligation is not conditioned upon the Escrow Agent's receipt of funds. According
to its plain language, Defendant, as the Escrow Agent, appears to have an independent
obligation to pay not only the Promissory Note but "all other amounts" Lande! owed to
Plaintiff. Plaintiff urges the court to adopt this interpretation, contending it is consistent
with Attorney Swift's representation that the Escrow Agreement would serve as security
in the event of Lande!' s default. Defendant responds that the parties' agreements do not
reflect any intention to render Defendant a guarantor of its client's debts and points out


                                               17
          Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 18 of 31




that this interpretation would produce an absurd result. See State v. Philip Morris USA
Inc., 2008 VT 11, ,r 18, 183 Vt. 176, 185, 945 A.2d 887, 894 (recognizing that
"[n ]onsensical interpretations of contracts ... are disfavored ... [n Jot because of a
judicial aversion to nonsense as such, but because people are unlikely to make
contracts ... that they believe will have absurd consequences.") (quoting FutureSource
LLC v. Reuters Ltd., 312 F.3d 281, 285 (7th Cir. 2002)) (internal quotation marks
omitted) (omissions and second alteration in original).
       The Escrow Agreement further states that "repayment to Lender of all sums due
under the Lending Agreement and Promissory Note are to be paid upon receipt by
Borrower of payment of its first Purchase Order on the Access Midstream Pipeline
Project[.]" (Doc. 83-12 at 5.) Plaintiff claims that the term "first Purchase Order" does
not mean the chronological first purchase order but instead means the purchase order for
Plaintiffs work on the Sayre Hill portion of the project. The Escrow Agreement does not
support this interpretation, but it is not wholly nonsensical because the chronological first
Purchase Order was only in the amount of $26, 100 and thus would not be sufficient to
repay "all sums due under the Lending Agreement and Promissory Note" as required by
the Escrow Agreement. Id.
       The Escrow Agreement includes not only the "first Purchase Order" but also "all
other amounts owed Lender which have been agreed to by the parties." Id. Plaintiff
contends this includes the July 30th Agreement and the agreements for the provision of
money, labor, or equipment he entered into with Landel. Defendant asserts that only
payment of the "first Purchase Order" was required to be placed in the escrow account
and Attorney Swift had no knowledge of any other agreements. The phrase "agreed to by
the parties" may require Attorney Swift's assent to any additional agreements or it may
require only Plaintiffs and Landel' s consent.
       The Escrow Agreement purports to excuse Attorney Swift from all liability except
in the case of "bad faith or gross neglect." Id. It does not limit Attorney Swift's liability
for "bad faith or gross neglect" to the holding and disbursing of funds and thus arguably
includes liability "bad faith or gross neglect" in the event of non-performance. The terms

                                              18
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 19 of 31




"bad faith and gross neglect" are not defined by the Escrow Agreement, nor is there any
explanation of the acts or omissions the parties had in mind.
       Although the Escrow Agreement states that the parties have a duty to indemnify
Attorney Swift for a "claim other than bad faith or neglect" 4 this provision further
requires a "loss or expense of any nature ... arising out [of] holding and disbursing of the
escrow account." Id. at 5-6. There is apparently no duty to indemnify if the "loss or
expense" is not incurred in the context of "holding and disbursing" funds.
       Both Plaintiff and Landel were represented by counsel in negotiating and
executing the Escrow Agreement. In drafting the Escrow Agreement, Attorney Swift
made Defendant a party thereto and cast Defendant in a role that, under Vermont law,
carries with it both contractual and fiduciary duties. The Escrow Agreement is not only
ambiguous with regard to its intended purpose in the event no escrow is created, but
contains several ambiguous material terms. Because of these ambiguities, the court
cannot interpret it as matter oflaw. See City ofNewport v. Viii. ofDerby Ctr., 2014 VT
108, ,r 6, 197 Vt. 560, 565, 109 A.3d 412,416 (holding that "[i]fthe court determines a
contract term to be ambiguous, ... then the trier of fact determines the meaning intended
by the parties.").
       For the reasons stated above, Defendant's motion for summary judgment because
no escrow was created, because Defendant had no duty to ensure funds were delivered,
and because Plaintiff relies on duties not contained in the Escrow Agreement is DENIED.
       D.      Whether Summary Judgment Must be Granted Because Plaintiff
               Failed to Introduce Expert Testimony in Support of His Claims.
       Defendant asserts that summary judgment must be granted with regard to each of
Plaintiffs claims because he failed to introduce expert testimony regarding the
professional duty of care and "a jury is not in a position to understand, without expert
testimony, whether the standard of care for someone in Attorney Swift's position



4
  It is not clear whether use of the term "neglect" as opposed to "gross neglect" is intentional or
is a typographical error. (Doc. 83-12 at 5.)

                                                 19
          Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 20 of 31




includes the tasks alleged by Plaintiff." (Doc. 88 at 4.) 5 Plaintiff responds that this case
does not involve professional malpractice because Defendant was not Plaintiffs attorney
and therefore only common knowledge and experience are necessary to determine
whether there was a breach of Defendant's alleged fiduciary and contractual duties.
       "Generally, negligence by professionals is demonstrated using expert testimony to:
( 1) describe the proper standard of skill and care for that profession, (2) show that the
defendant's conduct departed from that standard of care, and (3) show that this conduct
was the proximate cause of plaintiffs harm." Est. ofFleming v. Nicholson, 724 A.2d
1026, 1028 (Vt. 1998). However, "[w]here aprofessional's lack of care is so apparent
that only common knowledge and experience are needed to comprehend it, expert
testimony is not required to assist the trier of fact in finding the elements of negligence."
Id.
       Where a claim is not grounded in professional malpractice but instead arises solely
from the parties' contract, expert testimony regarding the standard of care is not required.
Once a jury interprets the Escrow Agreement's ambiguous terms, its interpretation will
govern Defendant's duties thereunder. See S. Burlington Sch. Dist. v. Calcagni-Frazier-
Zajchowski Architects, Inc., 410 A.2d 1359, 1364 (Vt. 1980) ("In the obligation assumed
by a party to a contract is found his duty, and his failure to comply with the duty
constitutes a breach. In addition, accompanying every contract is an implied duty to
perform with care, skill, reasonable expedience and faithfulness.") (citation and internal

5
  Although Defendant cites cases in which expert testimony was required for breach of contract
and breach of fiduciary claims, each of those cases involved a professional duty of care that
existed even in the absence of a written contract. See, e.g., Doc. 83 at 41 (citing Schwarzkopf v.
Secor, Dkt. No. 256-9-18 Bncv (Vt. Sup. Ct. Feb. 28, 2020) (observing that expert testimony was
necessary to establish whether engineers breached a fiduciary duty owed to plaintiffs whose
claims were premised on "the manner in which [the engineers] carried out their work under the
contract[,]" which "required [the engineers] to exercise their professional judgment in the
manner in which they performed their work and oversaw the project.")); Lefebvre v. Cawley,
2010 WL 286731, at *1 (Vt. Jan. 15, 2010) (affirming trial court's refusal to instruct the jury on
breach of contract in a legal malpractice case against attorney arising out of client's purchase of
real property because the "plaintiff had failed to present evidence demonstrating a standard of
care."). In contrast, as opposing counsel, Attorney Swift generally had no duty of care to Plaintiff
beyond that, if any, he assumed in the Escrow Agreement.
                                                20
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 21 of 31




quotation marks omitted). The jury will further determine whether there has been a
breach of those duties. In such circumstances, expert witness testimony is not required
because the Escrow Agreement does not relate "to a profession beyond the understanding
of the average layman[.]" Id. at 1363.
       Defendant's motion for summary judgment for failure to introduce expert
testimony is therefore DENIED.
       E.      Whether Defendant is Entitled to Summary Judgment on Plaintiff's
               Breach of Fiduciary Duty Claim.
       Plaintiff contends that Defendant was a fiduciary and owed duties to him,
including a duty to advise Access of the Escrow Agreement, to ensure Access paid
monies owed to Landel into the escrow account, and to advise Plaintiff of the Capstone
factoring agreements. Plaintiff further asserts that he relied on Attorney Swift's assurance
that the Escrow Agreement would provide security for repayment when he decided to
loan funds to Attorney Swift's client. Under Vermont law, in order withstand summary
judgment on his breach of fiduciary duty claim, Plaintiff must proffer admissible
evidence that: "(l) [Defendant] owed [Plaintiff] a fiduciary duty; and (2) that duty
required [Defendant ] to act in good faith and with loyalty for the advancement of
[Plaintiff's] interests." J.A. Morrissey, Inc. v. Smejkal, 2010 VT 66, ,r 10, 188 Vt. 245,
252, 6 A.3d 701, 706.
       If the parties intended Defendant to perform as a fiduciary under the Escrow
Agreement even if no funds were placed in the escrow account, Plaintiff's claims that
Defendant breached its duties of disclosure may have some force. If no escrow agreement
was intended unless and until Landel placed money into the escrow account, Plaintiff will
have to establish that the relationship between him and Defendant was nonetheless one of
trust and confidence. See McGee v. Vt. Fed. Bank, FSB, 726 A.2d 42, 44 (Vt. 1999)
(holding that "[i]n order for [one party] to have become a fiduciary, the relationship ha[ s]
to ripen into one in which the [other party] w[ as] dependent on, and reposed trust and
confidence in, the [initial party] in the conduct of its affairs."). In the latter event,
Plaintiff will face an uphill battle because no duty extends from "an attorney to a third-

                                                21
          Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 22 of 31




party who claims to be injured by virtue of the attorney's representation of his or her
client in the absence of privity of contract[.]" Qureshi v. People's United Bank, 2020 WL
2079922, at *9 (D. Vt. Apr. 30, 2020); Hedges v. Durrance, 2003 VT 63,           ,r,r 6, 9,   175 Vt.
588, 589-90, 834 A.2d 1, 3-4 (recognizing "the longstanding common-law rule[]" that
"an attorney owes a duty of care only to the client and not to third parties[]" and noting
that "[a] dramatic expansion of the requirements regarding privity and duty of care would
have profound consequences."); see also Matsumura v. Benihana Nat'! Corp., 542 F.
Supp. 2d 245, 259 (S.D.N.Y. 2008) ("The plaintiffs have not cited any authority for the
proposition that opposing counsel may owe fiduciary duties to an adversary who is
                                             '
independently represented and we decline to so hold."). On the other hand, in this case,
Defendant was in privity of contract with Plaintiff and arguably acted as Plaintiffs agent
as well as Landel's agent pursuant to the Escrow Agreement. Under Vermont law, "[a]
fiduciary duty of loyalty is implied in every agency as a matter oflaw." In re Est. of
Kurrelmeyer, 2006 VT 19, ,r 17, 179 Vt. 359, 369, 895 A.2d 207,215. In tum, under
Vermont law, fiduciaries have duties of disclosure. 6
       Although "[t]he existence or nonexistence of a duty is a question of law to be
decided by the court[,]" McGee, 726 A.2d at 44, this duty cannot be determined where
both the terms of the Escrow Agreement are ambiguous and its intended purpose if an
escrow is not created are contested. See Phones Plus, Inc. v. Hartford Fin. Servs. Grp.,
Inc., 2007 WL 3124733, at *6 (D. Conn. Oct. 23, 2007) (observing that "questions of
fiduciary status, responsibilities, and breaches involve questions of fact.").




6
  See Sutfin v. Southworth, 539 A.2d 986, 988 (Vt. 1987) ("The test of liability for failure to
disclose facts material to the transaction is some duty, legal or equitable, arising from the
relations of the parties, such as that of trust or confidence, or superior knowledge or means of
knowledge.") (quoting Newell Brothers v. Hanson, 123 A. 208,210 (Vt. 1924)) (internal
quotation marks omitted); Powell v. HE.F P 'ship, 793 F. Supp. 91, 95 (D. Vt. 1992) (holding
that "even outside its role as escrow, as a lender and participant in the sales of units[,]
[defendant] may have had a duty to disclose to the plaintiffs information that it obtained without
substantial investment[.]").
                                                 22
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 23 of 31




       Because under Fed. R. Civ. P. 56, a genuine dispute of material facts precludes
summary judgment, Defendant's motion for summary judgment on Plaintiffs breach of
fiduciary duty claim is DENIED.
       F.      Whether Defendant is Entitled to Summary Judgment on Plaintiff's
               Breach of Contract Claim.
       Defendant seeks summary judgment on Plaintiffs breach of contract claim,
arguing that it owed no duties to Plaintiff other than those set forth in the Escrow
Agreement and that Plaintiffs implied covenant of good faith and fair dealing is
duplicative of his breach of contract claim.
       The definition of the covenant of good faith and fair dealing is broad. An
       underlying principle implied in every contract is that each party promises
       not to do anything to undermine or destroy the other's rights to receive the
       benefits of the agreement. The implied covenant of good faith and fair
       dealing exists to ensure that parties to a contract act with faithfulness to an
       agreed common purpose and consistency with the justified expectations of
       the other party.
Carmichael v. Adirondack Bottled Gas Corp. of Vt., 635 A.2d 1211, 1216 (Vt. 1993)
(citation and internal quotation marks omitted). An implied covenant claim may not
"interpose new obligations about which the contract is silent, even if inclusion of the
obligation is thought to be logical and wise." Downtown Barre Dev. v. C & S Wholesale
Grocers, Inc., 2004 VT 47, ,r 18, 177 Vt. 70, 80, 857 A.2d 263, 270 (internal quotation
marks omitted); Knelman v. Middlebury Coll., 898 F. Supp. 2d 697, 716 (D. Vt. 2012),
aff'd, 570 F. App'x 66 (2d Cir. 2014) ("Vermont law does not permit the implied
covenant" to be used to create "contractual obligations that do not otherwise exist.").
       The court cannot determine whether Plaintiffs breach of contract claim is based
on duties not contained in the Escrow Agreement until the ambiguities therein are
resolved. Likewise, the court cannot determine whether Plaintiffs implied covenant of
good faith and fair dealing claim seeks to impose duties not agreed to by the parties. In
addition, there are disputed issues of material fact as to whether Defendant undermined
Plaintiffs right to the benefits of the Escrow Agreement and whether Defendant acted in
good faith. See Monahan v. GMAC Mortg. Corp., 2005 VT 110, ,r 50, 179 Vt. 167, 185,


                                               23
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 24 of 31




893 A.2d 298, 314 (concluding that "good faith is ordinarily a question of fact, one
particularly well-suited for juries to decide") (internal quotation marks omitted).
       "A breach for violation of the implied covenant may form a separate cause of
action than for breach of contract, as long as the counts are based on different conduct."
Harsch Props., Inc. v. Nicholas, 2007 VT 70, ,r 14, 182 Vt. 196, 202, 932 A.2d 1045,
1050. In his Complaint, Plaintiff asserts that Defendant failed to advise Access of the
Escrow Agreement, failed to ensure Access paid money owed to Landel into the escrow
account, and failed to advise Plaintiff that Landel breached the Lending Agreement by
entering into the Capstone factoring agreements. To the extent these same allegations
form the basis of Plaintiffs breach of the implied covenant claim, they are duplicative
and subject to dismissal because "Vermont law does not recognize a separate cause of
action for violation of the covenant of good faith and fair dealing when a plaintiff also
pleads a breach of contract claim based on the same conduct." Mount Snow Ltd. v. ALLI,
the All. ofAction Sports, 2013 WL 4498816, at *7 (D. Vt. Aug. 21, 2013); see also
Monahan, 2005 VT 110, at ,r 54 n.5, 179 Vt. at 187 n.5, 893 A.2d at 316 n.5 (holding
"we will not recognize a separate cause of action for breach of the implied covenant of
good faith and fair dealing when the plaintiff also pleads a breach of contract based upon
the same conduct.") (emphasis in original).
       The court therefore GRANTS Defendant's motion for summary judgment to the
extent Plaintiffs implied covenant claims are duplicative of his breach of contract claims
and DEFERS RULING on whether Plaintiffs breach of contract and implied covenant
claims are based on contractual terms not contained in the Escrow Agreement until the
ambiguities therein are resolved.
       G.      Whether Defendant is Entitled to Summary Judgment on Plaintiff's
               Negligent Misrepresentation Claim.
       Plaintiffs negligent misrepresentation claim is premised on his contention that in
the July 2013 phone call, Attorney Swift assured Plaintiff that it would "secure" the
money under the Lending Agreement and Promissory Note by "tak[ing] the actions



                                              24
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 25 of 31




which were necessary to assure compliance with the [Escrow Agreement]." (Doc. 84 at
15.) He argues that he relied, in part, on that assurance when making the loan to Landel.
       Vermont has adopted from the Restatement (Second) of Torts the definition of
"negligent misrepresentation":
       One who, in the course of his business, profession or employment, or in any
       other transaction in which he has a pecuniary interest, supplies false
       information for the guidance of others in their business transactions, is
       subject to liabilitr for pecuniary loss caused to them by their justifiable
       reliance upon the information, ifhe fails to exercise reasonable care or
       competence in obtaining or communicating the information.
Howardv. Usiak, 775 A.2d 909, 912-13 (Vt. 2001) (quoting Limage v. People's Tr. Co.,
719 A.2d 888, 890 (Vt. 1998)). A plaintiff asserting a negligent misrepresentation claim
must also show 'justifiable reliance" which "is determined under an objective
standard; ... when the representation is not obviously false and the truth of the
representation is not within the knowledge of, or known by the plaintiffs." Limage, 719
A.2d at 890 (quoting Restatement (Second) of Torts§ 552(1)) (internal quotation marks
omitted).
       The Vermont Supreme Court has "emphasized in prior cases the need to keep tort
and contract theories separate so that negligence concepts do not overrun the limitations
on contractual rights and remedies[]" and has therefore held that "information for
purposes of the elements of negligent misrepresentation does not normally include the
intention to perform a contractual commitment." Howard, 775 A.2d at 913-14 (internal
quotation marks omitted). In other words, a plaintiff cannot "tum[] a promise to perform
into a statement of fact so that failure to perform automatically shows a misrepresentation
of intention to perform." Id. at 913.
       Attorney Swift's alleged negligent misrepresentation was that he would provide
"security" for Plaintiff's loan to Landel through an escrow agreement. 7 Thereafter,
Plaintiff and Landel, both represented by counsel, negotiated an Escrow Agreement that

7
 Plaintiff offers Attorney Swift's deposition testimony that he responded "yes" to the question
"what you were proposing is that the [E]scrow [A]greement serve as some form of security?"
(Doc. 84-5 at 11.)
                                               25
         Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 26 of 31




arguably does not offer that security. "Though misrepresentations of present or past fact
have the potential to create liability for the speaker, mere unfulfilled promissory
statements as to what will be done in the future are not actionable as such." Matsumura,
542 F. Supp. 2d at 253 (brackets and internal quotation marks omitted).
       Attorney Swift did not misrepresent a past or present fact. He provided his
interpretation of an agreement that had not yet been drafted. Even if Plaintiff could cast
that as a negligent misrepresentation, he cannot satisfy the requirement of objectively
reasonable reliance.
       In evaluating whether a party's reliance is reasonable, the entire context of the
transaction is considered "including factors such as its complexity and magnitude, the
sophistication of the parties, and the content of any agreements between them." Emergent
Cap. Inv. Mgmt., LLC v. Stonepath Grp., Inc., 343 F.3d 189, 195 (2d Cir. 2003) (noting
under New York law that where a party "proceeds with a transaction without ...
inserting appropriate language in the agreement for his protection, he may truly be said
to have willingly assumed the business risk that the facts may not be as represented.")
(citation omitted) (emphasis in original); see also Davis v. World Sav. Bank, FSB, 806 F.
Supp. 2d 159, 174 (D.D.C. 2011) (finding there can be no reasonable reliance when the
claimed reliance is "flatly contradicted by the express terms of the [agreement]").
       "Skepticism ... is obviously compounded when the plaintiff alleges reliance on
opposing counsel's opinion or advice, and not a representation of fact." Matsumura, 542
F. Supp. 2d at 257. "Courts have routinely held that it is unreasonable for a party 'to rely
on the advice of adversary counsel ... when both parties are aware that adverse interests
are being pursued."' Id. (quoting Kregos v. Associated Press, 3 F.3d 656, 665 (2d Cir.
1993)) (omission in original).
       Plaintiffs professional malpractice lawsuit against Attorney Joyce supports a
conclusion that he relied on his own attorney's advice in entering into the Escrow
Agreement. He professes no belief that Attorney Swift was representing his interests. To
the contrary, he knew that Attorney Swift was representing Landel and that his interests
and those ofLandel were adverse. He does not dispute that his own attorney cautioned

                                             26
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 27 of 31




him against loaning money to Landel without adequate security in the event of default.
Plaintiff nonetheless decided to proceed with the loan because he hoped to make a
significant profit. Thereafter, Plaintiffs attorney negotiated an Escrow Agreement which
Plaintiff signed. Based on these undisputed facts, no rational fact finder could find it was
objectively reasonable for Plaintiff to rely on Attorney Swift's verbal interpretation of a
yet-to-be drafted written agreement when deciding whether to make a $400,000 loan. See
Coon v. Wood, 68 F. Supp. 3d 77, 84 (D.D.C. 2014) ("While reasonable reliance can be a
jury issue, dismissal for failure to state a claim is proper when no reasonable person
would have relied on the representation.") (internal quotation marks omitted).
       Because Plaintiffs negligent misrepresentation claim is duplicative of his breach
of contract claim and because his reliance was not objectively reasonable, Defendant's
motion for summary judgment on that claim is GRANTED.
       H.      Whether Defendant is Entitled to Summary Judgment on Plaintiff's
               Promissory Estoppel Claim.
       Plaintiff seeks equitable relief based on Defendant's alleged promise to "receive
monies due Landel directly from Access[,]" "take steps to assure Access monies would
go into a Langrock Sperry account[,]" and "pay monies owed to Plaintiff ... by Landel
from the monies in the Langrock Sperry account[.]" (Doc. 45 at 11, ,-i 59.) Defendant
argues that it is entitled to summary judgment on Plaintiffs promissory estoppel claim
because there was no "un-bargained for reliance[,]" (Doc. 83 at 17), the parol evidence
rule bars this claim, and it is Plaintiffs attempt "to take a second bite at the apple if his
breach of contract claim fails[.]" Id.
       Under Vermont law, "[a] promise which the promisor should reasonably expect to
induce action or forbearance on the part of the promisee or a third person and which does
induce such action or forbearance is binding if injustice can be avoided only by
enforcement of the promise." Tour Costa Rica v. Country Walkers, Inc., 758 A.2d 795,
799 (Vt. 2000) (quoting Foote v. Simmonds Precision Prods. Co., 613 A.2d 1277, 1281
(Vt. 1992)) (internal quotation marks omitted). "The doctrine of promissory estoppel
evolved to prevent 'injustice and unconscionable advantage' where an exchange of

                                               27
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 28 of 31




promises did not create a binding contract." Big G Corp. v. Henry, 536 A.2d 559, 562
(Vt. 1987) (quoting Overlockv. Cent. Vt. Pub. Serv. Corp., 237 A.2d 356, 358-59 (Vt.
1967)).
       In the event the Escrow Agreement is enforceable, promissory estoppel will not
apply because "[cJase law and common sense dictate that parties to an agreement must
embody all terms and conditions in their final writing. Any terms and conditions not
included will be null and void." Big G Corp., 536 A.2d at 594 (holding ifthere is an
enforceable written contract "[t]he doctrine of promissory estoppel is not applicable.");
see also LoPresti v. Rutland Reg'! Health Servs., Inc., 2004 VT 105, ,i 47, 177 Vt. 316,
337, 865 A.2d 1102, 1119 (holding that the trial court correctly applied the "well-
established rule that promissory estoppel will not apply when the relationship of the
parties is governed by a contract.").
       Conversely, because the parol evidence rule applies only to written agreements,
New England Educ. Training Serv., Inc. v. Silver St. P'ship, 595 A.2d 1341, 1344 (Vt.
1991) ("The parol evidence rule is applicable to exclude evidence of a prior or
contemporaneous oral agreement offered to vary or contradict the terms of a written
agreement."), it will have no application if the Escrow Agreement is deemed
unenforceable.
       As Plaintiff points out, Defendant alleges no contract was formed or delivered as
an affirmative defense. To the extent Defendant prevails in that defense, Plaintiff may
pursue promissory estoppel as an alternative theory of recovery. For this reason,
Defendant's motion for summary judgment on Plaintiffs promissory estoppel claim is
CONDITIONALLY DENIED.
       I.      Whether Defendant is Entitled to Summary Judgment Because
               Plaintiff Cannot Prove Causation and Damages.
       Defendant asserts that it is entitled to judgment as a matter of law with regard to
each of Plaintiffs claims because he cannot establish causation or damages. It contends
Plaintiffs damages were not foreseeable; are speculative; were not within the



                                             28
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 29 of 31




contemplation of the parties when they contracted; and were attributable to an
intervening, superseding cause.
       Under Vermont law '" [c]onsequences which are contingent, speculative, or merely
possible are not entitled to consideration in ascertaining ... damages."' My Sister's Place
v. City ofBurlington, 433 A.2d 275,281 (Vt. 1981) (quoting Howley v. Kantor, 163 A.
628, 631 (Vt. 193 3)). In order to determine whether Plaintiffs damages were caused in
whole or in part by Defendant, the court must first decide what duties and obligations, if
any, Defendant owed Plaintiff under the Escrow Agreement. Thereafter, the court may
grant Defendant judgment as a matter of law only if no reasonable jury could find
Defendant responsible, in whole or in part, for Plaintiffs harm. See Bernasconi v. City of
Barre, 2019 VT 6,, 12,209 Vt. 419,423,206 A.3d 720, 723 ("While causation is
ordinarily a question for the jury, where a reasonable jury could not find that the
defendant caused the plaintiff harm, a court must award judgment as a matter of law.").
In making this determination, Landel's alleged malfeasance and Attorney Joyce's alleged
malpractice would not necessarily defeat Plaintiffs recovery. See Choiniere v.
Sulikowski, 229 A.2d 305, 308 (Vt. 1967) (observing that "[t]here may be more than one
proximate cause concurring to produce an injury.").
       Because material facts and the terms of the Escrow Agreement are disputed,
Defendant's motion for summary judgment due to lack of causation and other challenges
to damages must be DENIED.
       J.      Whether Plaintiff's Damages are Limited to the "first Purchase
               Order" or whether Plaintiff may Recover Damages for Amounts Due
               under the July 30th Agreement and Other Agreements.
       Defendant argues that Plaintiff cannot recover damages for amounts owed under
the July 30th Agreement or any subsequent agreements between Landel and Plaintiff
because Defendant's duties were limited by the Escrow Agreement which confines
Plaintiffs recovery to the amounts due under the first Purchase Order. Plaintiff points out
that the Escrow Agreement states that "Escrow Agent shall also pay Lender all other
amounts owed Lender which have been agreed to by the parties." (Doc. 83-13 at 29.)


                                             29
            Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 30 of 31




       Because there is a genuine dispute of material fact regarding whether the Escrow
Agreement contains an obligation to pay monies due under the July 30th Agreement, as
well as amounts due under other agreements between Plaintiff and Lande!, Defendant's
motion for summary judgment based on Plaintiffs inability to recover damages under the
July 30th Agreement and other agreements is DENIED.
       K.      Whether Plaintiff Can Recover Attorney's Fees.
       Plaintiff agrees that it is not entitled to an award of attorney's fees and withdraws
this claim. Defendant's motion for summary judgment on this issue is therefore DENIED
AS MOOT.
       L.      Whether Plaintiff Has Established Malice Sufficient to Award
               Punitive Damages.
       "Not every claim of bad faith, conversion, or breach of fiduciary duty warrants a
punitive-damages award." Beaudoin ex rel. New England Expedition Ltd. P 'ship II v.
Feldman, 2018 VT 83, ,r 19,208 Vt. 169, 179, 196 A.3d 768, 776. "An award of punitive
damages requires a showing of: (1) wrongful conduct that is outrageously reprehensible;
and (2) malice." Smejkal, 2010 VT 66, at ,r 34, 188 Vt. at 261, 6 A.3d at 713. Malice, in
tum, is defined as "bad motive, ill will, personal spite or hatred, reckless disregard, and
the like." Fly Fish Vt., Inc. v. Chapin Hill Ests., Inc., 2010 VT 33, ,r 18, 187 Vt. 541, 549,
996 A.2d 1167, 1173. Because Vermont law "require[ s] a showing that defendant[] acted
with actual malice before ... the issue of punitive damages [may] go to a jury[,]" Folio v.
Florinda, 2009 VT 11, ,r 44, 185 Vt. 390,411, 970 A.2d 1230, 1245, if the facts do not
satisfy this exacting standard, the court may deny a claim for punitive damages as a
matter oflaw. Fly Fish Vt., Inc., 2010 VT 33, at ,r,r 26-27, 187 Vt. at 553-55, 996 A.2d at
1176-77.
       Although Plaintiff does not assert that Defendant acted for its own benefit or that
Attorney Swift harbored personal spite or hatred toward Plaintiff, he contends that
Defendant put itself in a position of trust and "was aware that it would not be honoring
that position of trust" and "affirmatively misl[ ed] Plaintiff as to the true state of affairs."
(Doc. 84 at 19.) A reckless or even deliberately false statement by an attorney made to an

                                               30
         Case 2:19-cv-00112-cr Document 92 Filed 02/12/21 Page 31 of 31




adverse party's counsel does not, as a matter oflaw, rise to the level of "outrageously
reprehensible" conduct that has "the character of outrage frequently associated with
crime[.]" Brueckner v. Norwich Univ., 730 A.2d 1086, 1095 (Vt. 1999) (internal
quotation marks omitted); Fly Fish Vt., Inc., 2010 VT 33, at ,i 28, 187 Vt. at 555, 996
A.2d at 1178 (observing that reckless indifference to another party's rights "invokes no
more culpability for punitive damages than the 'knowing and willful' misconduct already
determined legally insufficient under our case law."). This same outcome is not
warranted if Defendant intentionally misled Plaintiff while acting in a fiduciary capacity
regarding Lande!' s intent to perform under the Escrow Agreement or if Defendant knew
of the existence of the Capstone factoring agreements and failed to disclose them. In that
event, a jury rather than the court should decide whether punitive damages are warranted.
       Defendant's motion for summary judgment with regard to Plaintiffs punitive
damages claim is therefore GRANTED insofar as it pertains to Attorney Swift's
statements to Attorney Joyce regarding the purpose of the Escrow Agreement and
DENIED as to the remainder of Plaintiffs punitive damages claim.
                                     CONCLUSION
       For the foregoing reasons, the court GRANTS Defendant's motion for summary
judgment as to Plaintiffs negligent misrepresentation claim and a portion of Plaintiffs
punitive damages claims. The court GRANTS Defendant's motion for summary
judgment as to Plaintiffs breach of the implied covenant of good faith and fair dealing
claim to the extent it is based on the same conduct as his breach of contract claim. The
court DEFERS RULING on whether Plaintiffs breach of contract and implied covenant
claims are based on contractual terms not contained in the Escrow Agreement. The court
DENIES all other aspects of Defendant's motion for summary judgment. (Doc. 83.)
SO ORDERED.
       Dated at Burlington, in the District of Vermont, this _ _



                                                 Christina Reiss, District Judge
                                                 United States District Court

                                            31
